Citation Nr: 1504882	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-00 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the disability rating for a service-connected lumbar spine disability was properly reduced from 40 percent to 20 percent, effective November 30, 2007.  

2.  Entitlement to an increased rating for the lumbar spine disability, currently evaluated as 40 percent disabling.   

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected right lower extremity radiculopathy.

4.  Entitlement to service connection for a left leg condition, to include as secondary to a service-connected lumbar spine disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case is currently under the jurisdiction of the RO in Winston-Salem, North Carolina.

In the rating action on appeal, the RO reduced the rating for the lumbar spine disability from 40 to 20 percent, and assigned a separate 20 percent rating for right lower extremity radiculopathy; each rating was effective from the November 30, 2007 date of claim.  The Veteran did not file any document with VA expressing specific disagreement with the rating assigned for the radiculopathy.  However, the lower extremity radiculopathy is a manifestation of the Veteran s service-connected low back disability.  When the Veteran disagreed with the amount of compensation awarded for low back disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his mechanical low back strain  See AB v Brown, 6 Vet App 35 1993.  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C FR § 4 71a, Note (1).  The Board was therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his low back disability, his appeal encompassed ratings for all manifestations of the condition.  

In a statement accompanying his January 2010 Substantive Appeal (on VA Form 9), the Veteran maintained that his service-connected lumbar spine disability forced him to resign from full-time employment and limits him to working part-time at a hotel at significantly less pay.  The Veteran's statements were treated as a TDIU claim which was denied in a December 2011 Supplemental Statement of the Case.  The Board finds that the evidence raises a TDIU claim.  When a TDIU claim for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Thus, the TDIU claim is included in the Veteran's appeal.

The Veteran's TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The 40 percent evaluation for the low back disability had been in effect for more than five years at the time of the April 2008 rating decision that decreased the evaluation for that disability to 20 percent.  The RO did not follow the applicable regulation for reducing a rating in effect for at least five years. 

2.  For the entire appeal period, there was no evidence of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes due to intervertebral disc syndrome.

3.  The Veteran's service-connected right lower extremity radiculopathy is manifested by no more than moderate impairment of the right sciatic nerve.

4.  The competent evidence of record weighs against a finding that the Veteran has a currently diagnosed left leg condition.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for the low back disability from 40 percent to 20 percent, effective November 30, 2007, is void.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2014). 

2.  The criteria for a rating in excess of 40 percent rating for the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2014).

3.  The criteria for an initial rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2014).

4.  The criteria for service connection for a left leg disability, to include as secondary to a service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in a January 2008 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.  

In December 2011, the Veteran was afforded a VA examination to assess the nature and etiology of his left leg condition, as well as the current severity of his service-connected lumbar spine disability.  The VA examination is adequate to adjudicate the Veteran's claims, as the examiner conducted a complete examination, fully reviewed the Veteran's medical history, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the Veteran's claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

II.  Reduction

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13; see also Brown v. Brown , 5 Vet. App. 413 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, it must be determined not only that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).  However, VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the overall amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Although no reduction notification procedures were undertaken in this case, the Board finds that none were required, as the overall compensation paid to the Veteran remained at 40 percent. See 38 C.F.R. § 3.105(e); VAOPGCPREC 71-91 (Nov. 1991); 57 Fed. Reg. 2,316 (1992). 

However, in certain rating reduction cases, such as this case, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown , 5 Vet. App. 413 (1993).  In addition, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Only re-examinations that demonstrate clear improvement in these disabilities will warrant a reduction in rating.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. 320 (1995).

In this case, the Board finds that the RO did not apply the regulation regarding stability of ratings-38 C.F.R. § 3.344(a).  The 40 percent rating assigned for the Veteran's low back disability has been effect since December 10, 2001; at least 5 years when it was reduced, effective November 2007.  In the instant case, the Veteran was provided only one VA examination, in January 2008, prior to the reduction in the disability evaluation for his back.  In the April 2008 rating decision effectuating the reduction, the RO appears to have based the reduction solely on the change in rating criteria for back disabilities that became effective in 2003.  

Moreover, the procedural protections offered for a stabilized rating under 38 C.F.R. § 3.344(a) and (b) are applicable in the instant case.  Here, neither the rating decision effectuating the reduction in April 2008 nor the statement of the case or supplemental statement of the case demonstrates findings consistent with the types of findings required for cases in which 38 C.F.R. § 3.344 (a) and (b) are applicable, including whether the examination on which the reduction is predicated was as full and complete an examination as the initial examination on which the rating was initially based.  In fact, 38 C.F.R. § 3.344 is not even cited in the rating decision or the statement of the case.

In short, the reduction of the disability rating for the back disability to 20 percent is void because the provisions of 38 C.F.R. § 3.344 were not considered.  The decision to reduce was not in accordance with law, in part because the RO did not make a finding that the VA examination used as a basis for the reduction was as full and complete as the examination on which the 40 percent rating was established; nor were there findings that it was reasonably certain that any material improvement found would be maintained under the ordinary conditions of life.  Accordingly, the action to reduce the rating is void, and the 40 percent evaluation for the low back disability is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344(a), (b); Schafrath, supra; Kitchens, supra; Brown, supra.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
 
Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

All disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  Under DC 5243, intervertebral disc syndrome may be rated, in the alternative, using a formula based on frequency of incapacitating episodes.  See 38 C.F.R. § 4.71a.

The General Rating Formula provides that a 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine or the entire spine warrants a rating of 50 or 100 percent, respectively.  38 C.F.R. § 4.71a, General Rating Formula.
 
Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2); see also Plate V.
 
Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic code(s).  Id. at Note (1).  When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a.

In the rating action on appeal, the RO granted the separate 20 percent rating for right lower extremity radiculopathy under 38 C.F.R. § 4.124a, DC 8520.  The rating criteria for sciatic nerve disabilities provide an 80 percent rating for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is provided for incomplete paralysis that is severe, with marked muscular atrophy.  A 40 percent rating is provided for incomplete paralysis that is moderately severe.  A 20 percent rating is provided for incomplete paralysis that is moderate.  A 10 percent rating is provided for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, DC 8520.

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32. 

The Veteran generally asserts that he is entitled to higher evaluations for his service-connected lumbar spine disability for the period on appeal.  Given the restoration of the 40 percent rating, effective the November 2007 date of claim, the issue regarding the back disability is entitlement to a rating in excess of 40 percent for the entire appeal period.  The Veteran's application seeking an increased rating for his service-connected lumbar spine disability was received on November 30, 2007.  Thus, the appeal period begins November 30, 2006.  Relevant evidence dated during the appeal period includes VA treatment records, as well as two VA examinations and statements from the Veteran.

A review of the Veteran's VA treatment records reflects his complaints of lower back pain and right leg pain.  

In January 2008, the Veteran underwent a VA spine examination at which time the examiner noted the Veteran's complaints of moderate, sharp low back pain at L4-5 that radiates down the right buttocks laterally down the leg to the right foot.  The examiner noted that there were no incapacitating episodes due to intervertebral disc syndrome in the last 12 months.  The physical exam revealed the Veteran relied on a cane for ambulation, his gait was normal, and there was no muscle spasm, tenderness, guarding or ankylosis observed in the spine.  Straight leg raise testing was found to be negative, and there was no nonorganic physical signs observed.  Sensory function testing of the Veteran's lower extremities revealed that with pin prick, vibration and soft touch, there was 1/2 progressive loss of sensation down the lateral aspect of the right leg into the fourth and fifth toes with complete loss of sensation in the toes.  Motor function testing resulted in findings of 4/5 for the Veteran's left hip flexors, knee flexors, knee extensor, ankle dorsiflexion, and ankle plantar flexion.  
  
Range-of-motion testing revealed forward flexion to 57 degrees, with pain at 57 degrees.  Extension was measured to 15 degrees, with pain at 15 degrees.  Lateral bending to the right measured to 20 degrees without pain, and lateral bending to the left measured to 25 degrees without pain.  Right and left rotation each measured at 20 degrees without pain.  With repetitive range of motion, the Veteran did not have loss of motion secondary to pain, weakness, or lack of endurance.  The VA examiner diagnosed the Veteran with degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine with radiculopathy down the right leg and limitation of motion (LOM).  The examiner stated that the Veteran was incapable of work as a supervisor due to the needed use of chronic pain medications.  Further, the Veteran was incapable of bending, lifting or picking anything up from the floor, and sedentary work was limited because the chronic pain medication the Veteran was taking caused a decrease in cognitive function and lethargy. 

In December 2011, the Veteran was afforded a second VA spine examination at which time he was noted to be working part-time.  The diagnosis was degenerative arthritis (spondylosis) and degenerative disc disease of the lumbar spine.  The Veteran complained of flare-ups that occur on a daily basis, with pain that worsens with bending or twisting at the waist, or with more than occasional amounts of light lifting.

Range-of-motion testing revealed forward flexion to 35 degrees, with objective evidence of painful motion at 20 degrees.  Extension was measured to 15 degrees, with painful motion at 10 degrees.  Right and left lateral flexion each measured to 15 degrees, with painful motion at 15 degrees.  Right and left lateral rotation each measured to 20 degrees, with painful motion at 20 degrees.  After repetitive testing, the Veteran's post-test flexion was measured to 35 degrees, extension was measured to 10 degrees, left and right lateral flexion were each measured to 15 degrees, and left and right lateral rotation were each measured to 20 degrees.  The examiner noted that guarding and/or muscle spasm was present and resulted in abnormal gait, abnormal spinal contour, such as scoliosis, reversed lordosis or abnormal kyphosis. 

The Veteran's muscle strength, reflex and sensory testing all revealed normal results on the Veteran's left side.  The straight leg raising test was negative on the left side, and the Veteran did not show any signs or symptoms due to radiculopathy on the left side.  On the right side, muscle strength testing resulted in findings of 4/5 (active movement against some resistance) for both ankle dorsiflexion and great toe extension.  Deep tendon reflex examination of the Veteran's right knee and right ankle both found them to be hypoactive.  A sensory examination found decreased sensation to light touch of the right thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  Straight leg testing results were positive on the right side.  The examiner noted there was moderate intermittent pain (usually dull) due to radiculopathy in the right lower extremity.  The examiner also noted mild symptoms of paresthesias and/or dysesthesias and numbness of the right lower extremity.  There was involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) on the right side, with moderate severity of radiculopathy.

While the examiner noted that the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine, he did not have any incapacitating episodes over the last 12 months due to IVDS.  The examiner also noted that the Veteran worked part-time (21-24 hours per week) as a cashier with much difficulty and was no longer able to work full-time due to his back problems.

Based upon the evidence of record, there is no evidence of thoracolumbar spine ankylosis or incapacitating episodes of intervertebral disc syndrome over a 12 month period with a total duration of at least six weeks at any time during the appeal period.  Therefore, the criteria for a rating in excess of 40 percent have not been met or more closely approximated.  

The Board also finds that throughout the period on appeal, the Veteran's service-connected right lower extremity radiculopathy is manifested by no more than moderate impairment of the right sciatic nerve.  The December 2011 VA examiner, in particular, described the severity of the Veteran's right lower extremity radiculopathy as moderate.  In addition to that characterization, the findings do not more closely approximate the criteria for moderately severe incomplete paralysis.  In January 2008, the examiner described progressive loss of sensation down the lateral aspect of the right leg into the fourth and fifth toes, with complete loss of sensation in the toes.  In December 2001, there was decreased sensation to light touch over the right leg, with moderate, usually dull, intermittent pain.  The examiner characterized the symptoms as mild.  Therefore, an increased initial rating in excess of 20 percent for right lower extremity radiculopathy is not warranted. 

The Board is aware of the Veteran's credible complaints of pain made during VA examinations.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of all manifestations of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings directly address the criteria under which lumbar spine disabilities are evaluated.

The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds the preponderance of the evidence is against the claim for a rating in excess of 40 percent for the service-connected lumbar spine disability and for a rating in excess of 20 percent for right lower extremity radiculopathy.  

III.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran's service treatment records are silent for complaints, treatment or diagnosis of any left leg condition.  Neither his November 1968 enlistment examination report nor his August 1970 separation examination makes any mention of any problems the Veteran has with his legs.  Both examination reports revealed normal clinical findings concerning the lower extremities, spine and musculoskeletal systems.

The Veteran's post-service medical records do not show that he receives any ongoing treatment for any left leg condition.  In December 2011, the Veteran underwent a VA examination to determine the etiology of his claimed left leg condition.  Muscle strength testing revealed that the Veteran had normal strength in his left hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension.  The Veteran was not found to have muscle atrophy.  Deep tendon reflexes of both the Veteran's left knee and ankle were found to be normal.  A sensory examination also found normal findings of the Veteran's left upper anterior thigh (L2), left thigh/knee (L3/4), left lower leg/ankle (L4/L5/S1), and left foot/toes (L5).  Straight leg raising test results were negative on the left side, and the Veteran was not found to have radiculopathy in his left lower extremity.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Based on a careful review of the evidence, the Board finds that service connection for a left leg disability is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with any condition related to his left leg.  The Board finds that the preponderance of the evidence weighs against a finding that the Veteran suffers from any left leg condition.    

As there is no current diagnosis of a left leg condition, service connection is not warranted on either a direct or secondary basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The reduction in evaluation for the service-connected lumbar spine disability was not proper; restoration of the 40 percent evaluation is granted, effective November 30, 2007. 

Entitlement to a rating in excess of 40 percent for the service-connected lumbar spine disability is denied.

Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy is denied.

Entitlement to service connection for a left leg condition, to include as secondary to a service-connected lumbar spine disability, is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's TDIU claim.  

In a statement accompanying his Form 9 substantive appeal, the Veteran stated that he was forced to resign a full-time, permanent position paying $480 a week due to pain from his lumbar spine disability.  Further, he stated that he now works part time at a hotel earning $728 a month and cannot work more hours or a different position due to problems with his back disability.  He stated that his work earnings for 2007 amounted to $4,056, and totaled $7,661 in 2008.  His income at that time was below the poverty level.

During his January 2008 VA examination, the examiner noted that the Veteran was unemployed from his job as a supervisor of a candle factory due to chronic back pain and chronic use of narcotic pain medication which causes a decrease in cognitive function.  The examiner stated that the Veteran was incapable of work as a supervisor due to his needed use of chronic pain medications.  Further, he was incapable of bending, lifting or picking up anything from the floor.  The VA examiner further stated that sedentary work was also limited because the Veteran's chronic pain medication causes a decrease in cognitive function and lethargy.  

At his most recent December 2011 VA examination, the examiner noted that the Veteran worked 21-24 hours per week as a cashier with much difficulty, and he was no longer able to work full time due to his back problems.  The Veteran was unable to undergo any prolonged sitting or walking.  The examiner further noted that the Veteran's disability limits both physical and sedentary employment, and the Veteran's medication caused drowsiness due to narcotic pain relievers which also causes further limitations in employment.  

The Veteran does not meet the schedular criteria for TDIU consideration.  38 C.F.R. § 4.16(a).  Although the Veteran was working part-time at the time of the December 2011 VA examination, the record suggests he may have not have been substantially gainfully employed during the period on appeal, and consideration of an extraschedular TDIU rating must be completed on remand.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); 38 C.F.R. § 4.16(b).  On remand, the Veteran should be informed that if there have been any changes to his reported earnings level or to his employment he should inform VA, as such information is pertinent to the issue of the marginal employment aspect of the claim of TDIU.  See 38 C.F.R. § 4.16(a).

As the most recent examination was conducted in December 2011, a new examination, to include an opinion as to the functional impact of the Veteran's service-connected disabilities, should be obtained.  Geib v. Shinseki, 773 F.3d 1350 (Fed. Cir. 2013). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him notice of the information and evidence necessary to establish entitlement to TDIU benefits, together with an opportunity to respond.  Request that the Veteran send updated employment information.  

2.  Obtain all outstanding VA treatment records related to the Veteran's service-connected lumbar spine and right lower extremity radiculopathy disabilities.  

3.  Schedule the Veteran for an appropriate VA examination to determine whether the service-connected disabilities preclude employment.  Based on the examination and review of the complete record, the examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities, (degenerative disc disease and degenerative joint disease of the lumbar spine; right lower extremity radiculopathy; and residuals, drainage of right foot abscess, with nontender scar).  

4.  If it is determined that the Veteran is unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

5.  After the above actions and development have been completed, readjudicate the claim for entitlement to a TDIU in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be provided with a fully responsive Supplement Statement of the Case (SSOC) and afforded an opportunity to respond.  Thereafter, return the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


